Citation Nr: 0924090	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-31 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for olivopontocerebellar 
degeneration (OPCA) with ataxic dysarthria and unsteady gait, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a hearing 
was held before a Decision Review Officer (DRO) at the RO.  
In July 2008, a Travel Board hearing was held before the 
undersigned.  Transcripts of these hearings are associated 
with the Veteran's claims file.  In January 2009, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era.

2. The Veteran's OPCA is not a listed disease associated with 
exposure to certain herbicide agents in Vietnam; was not 
manifested during his active service or within one year 
thereafter; and is not shown to be related to his service, 
including as due to herbicide exposure therein.


CONCLUSION OF LAW

Service connection for OPCA is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An April 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating OPCA, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision does not do so.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The Board secured a medical 
advisory opinion in this matter (and the Veteran was advised 
of the opinion/afforded opportunity to respond).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

The Veteran's DD 214 reflects that he served in Vietnam for 3 
months and 3 days.  His STRs, including his June 1969 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnoses relating to a neurological 
disorder, to include OPCA.  He has indicated that he did not 
experience any neurological symptoms in service.

The Veteran's postservice treatment records note neurological 
treatment.  Records from his former employer, the 
Metropolitan Police Department in Washington, D.C., show that 
in May 1984 he began experiencing neurological symptoms, 
including unexplained extreme weight loss and problems with 
his speech and equilibrium.  In August 1984, the Retirement 
and Relief Board determined that he had a permanent 
disability secondary to a progressive neurological disease; 
this decision was based on his diagnoses of progressive 
cerebellar degenerative syndrome of unknown etiology and 
strongly suspected multiple sclerosis.  The Veteran's 
neurological symptoms slowly progressed until October 1985 
when OPCA was diagnosed by Dr. N.A.W.  

Subsequent treatment records from Dr. N.A.W. show that the 
Veteran's "cerebellar ataxia of a genetic basis" was 
reevaluated in May 2006 after it was noted that an October 
1999 standard ataxia profile had shown that there was no 
evidence of genetic spiral cerebellar degeneration.  June 
2006 genetic testing from Athena Diagnostics revealed that 
the Veteran was not genetically predisposed to developing 
spinal cerebellar degeneration.  In July 2006, Dr. N.A.W. 
indicated that "there [was] a question of Agent Orange 
exposure from Vietnam War and a question of cerebellar and 
related degeneration."  He did not give an opinion as to 
whether the Veteran's OPCA may be etiologically related to 
his service, to include based on herbicide exposure.

In support of his claim, the Veteran has submitted textual 
evidence from www.emedicine.com stating that the frequency of 
OPCA in the United States is 3-5 per 100,000 individuals, and 
that the mean age of onset is 53 years.  The article states 
that a unifying etiology of OPCA has not been established, 
though some cases are inherited.  An article from 
www.indstate.edu states that OPCA usually occurs in the 
middle years, and its etiology is unknown, though most 
research focus was on deficits of amino acid 
neurotransmitters and their reception.  

The Veteran has also submitted a copy of an August 2005 Board 
decision in which service connection for OPCA was granted 
based upon the opinion of a VA treating physician that linked 
that veteran's disability to herbicide exposure based on the 
fact that he was much younger than most individuals who 
develop OPCA.  

In response to the Board's request for a VHA advisory opinion 
in this matter, a VA neurologist opined in March 2009 that 
there was no relationship between the Veteran's OPCA and 
herbicide exposure in service.  In reaching this conclusion, 
the VHA consultant reviewed the file and noted that genetic 
testing for the Veteran's neurologic disorder was negative.  
He also considered the argument that because genetic testing 
was negative then the disorder must be of an environmental 
nature.  The VHA consultant disagreed with this conjecture, 
and explained that the vast majority of multiple systems 
atrophy cases (including OPCA) are of an unknown cause with 
only a minority of them being inherited or genetic in nature.  
He then stated, "While the index of available genetic tests 
is ever expanding, in point of fact the vast majority of 
patient's [sic] with multiple systems atrophy AKA, OPCA are 
of an idiopathic nature, unknown cause.  As a specialist in 
movement disorders for over 20 years, I state with confidence 
that the majority of patients seen with one of these 
neurologic degenerative disorders in the [multiple systems 
atrophy] family are ideopathic, of unknown cause and 
unrelated to any environmental exposures including Agent 
Orange."

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including organic diseases of 
the nervous system), service connection may be established on 
a presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in Vietnam is not warranted for 
disabilities that are not enumerated by regulation.  See 64 
Fed. Reg. 59232 (November 2, 1999).  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is not in dispute that the Veteran served in Vietnam 
during the Vietnam era, and is presumed to have been exposed 
to Agent Orange therein.  It is also not in dispute that he 
has OPCA.  What remains necessary for him to establish 
service connection for OPCA is evidence that it is related to 
his service, to include herbicide exposure therein.

Significantly, OPCA is not listed in 38 C.F.R. § 3.309(e).  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 (for disabilities due to herbicide exposure) do not 
apply.  Furthermore, there is no competent evidence that the 
Veteran's OPCA manifested in service; in fact, neurological 
symptoms were first noted in May 1984, and OPCA was first 
diagnosed in October 1985.  Consequently, service connection 
for OPCA on the basis that it became manifest in service is 
not warranted.  And while OPCA is likely classified as an 
organic disease of the nervous system, it was not manifested 
in his first postservice year; therefore, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 do not apply.

To establish service connection for OPCA under these 
circumstances, the Veteran must show affirmatively that it is 
related to his active service.  His STRs are silent for any 
complaints, findings, treatment, or diagnoses relating to a 
neurological disorder, to include OPCA.  Postservice private 
treatment records show that OPCA was diagnosed in October 
1985, at least 16 years after his separation from service.  
Such a lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is 
sought is of itself a factor for consideration against a 
finding that any current skin cancer is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service).

The only competent (medical) evidence in the record that 
supports the Veteran's assertions that his OPCA is related to 
herbicide exposure in service is the July 2006 statement from 
his private neurologist, "[T]here is a question of Agent 
Orange exposure from Vietnam War and a question of cerebellar 
and related degeneration."  Since this opinion is 
speculative in nature, and does not explain the underlying 
rationale in any detail, its probative value is inadequate to 
substantiate the Veteran's claim.

On the other hand, the January 2009 VHA advisory opinion 
clearly merits more substantial probative value.  The VHA 
consultant, as a neurologist who specializes in movement 
disorders, clearly has particular expertise in the subject 
area of etiology of neurological diseases.  His opinion 
reflects a familiarity with the entire record, and he 
provides a detailed explanation of the rationale for his 
opinion.  In evaluating medical opinions, the Board may place 
greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by 
the medical professionals, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Because of his 
detailed analysis of the medical record and explanation of 
the rationale for his opinion, the Board finds the VHA 
consultant's opinion persuasive that the Veteran's OPCA is 
not related to service, to include herbicide exposure 
therein.

The Veteran's own statements relating his OPCA to his service 
are not competent evidence, as he is a layperson, and lacks 
the training to opine regarding medical causation; this 
question is medical in nature and is not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007

The Board notes that the Veteran has also submitted in 
support of his claim a copy of an August 2005 Board decision 
that granted service connection for OPCA on the basis of 
herbicide exposure.  38 C.F.R. § 20.1303 instructs that 
previously issued Board decisions are not precedent; however, 
they "can be considered in a case to the extent that they 
reasonably relate to the case, but each case presented to the 
Board will be decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive 
law."  The submitted Board decision was decided based on an 
etiology opinion that linked that veteran's disease to 
herbicide exposure based on the fact that he was much younger 
than most veterans who developed OPCA.  The record in that 
case did not contain a contrary medical opinion.  In the 
instant case the record before the Board includes an expert's 
medical opinion that concludes that there is no relationship 
between the Veteran's herbicide exposure and OPCA.  This 
opinion contains a complete rationale, is based on review of 
the Veteran's claims file, and holds substantial probative 
weight. Hence, the August 2005 decision does not reasonably 
relate to the case at hand.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's OPCA is related to his service, to include 
herbicide exposure therein.  Accordingly, his claim of 
service connection for OPCA must be denied.

ORDER

Service connection for OPCA with ataxic dysarthria and 
unsteady gait is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


